UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-12 Benihana Inc. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement, if other than registrant) Payment of filing fee(Check the appropriate box): xNo fee required. o Fee computed on table below per Exchange Act Rules 14a-6(I) (1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11:1 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: BENIHANA INC. August [●], 2010 Dear Stockholder: You are cordially invited to attend the 2010 Annual Meeting of Stockholders (the “Annual Meeting”) of Benihana Inc. (the “Company”, “we”, “our” or “us”) to be held on Tuesday, September 14, 2010 at [10:00 a.m.], Eastern Time, at [●].Details about the meeting, nominees for our board of directors (the “Board”) and other matters to be acted on are included in the accompanying notice and proxy statement. We hope you plan to attend the Annual Meeting.Whether or not you plan to attend, it is important that your shares are represented at the Annual Meeting.We strongly urge you to vote for the nominees proposed by the Board by signing, dating and returning the enclosed [WHITE] proxy cardor by voting your shares by telephone or internet in accordance with the instructions set forth on the proxy cards.Only your last-dated proxy will count, and any proxy may be revoked at any time prior to its exercise at the Annual Meeting as described in the proxy statement.If you own shares of both the Common Stock and Class A Common Stock, you will receive two proxies from the Company, each of which must be dated, signed and returned as described above. On behalf of everyone at the Company, we thank you for your ongoing interest and investment in the Company.We are committed to acting in your best interests.If you have any questions, please contact Georgeson, Inc., which is assisting us in connection with this year’s Annual Meeting, toll free at 866-203-9401. Sincerely, /s/ Darwin C. Dornbush Darwin C. Dornbush Chairman of the Board of Directors YOUR VOTE IS EXTREMELY IMPORTANT. Regardless of the number of shares you own, we urge you to vote promptly for the three nominees of your Board. BENIHANA INC. August [●], 2010 NOTICE OF 2 To Be Held on September 14, 2010 To Our Stockholders: The 2010 Annual Meeting of Stockholders (the “Annual Meeting”) of Benihana Inc. (the “Company”, “we”, “our” or “us”) will be held on Tuesday, September 14, 2010 at [10:00 a.m.], Eastern Time, at [●], for the following purposes, as more fully described in the proxy statement accompanying this notice: 1. For holders of Common Stock of Benihana Inc.:To elect two members of the Board of Directors designated as Common Stock director nominees for a three-year term. 2. For holders of Class A Common Stock of Benihana Inc.:To elect one member of the Board of Directors designated as the Class A Stock director nominee for a three-year term. 3. For all stockholders of Benihana Inc.:To ratify the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for fiscal year 2011. WHO MAY VOTE:You may vote if you were the record owner of Company stock at the close of business on August 10, 2010.A list of stockholders of record will be available at the meeting and, during the 10 days prior to the meeting, at our corporate headquarters, 8685 Northwest 53rd Terrace, Miami, Florida 33166. If you have any questions or need assistance in voting your shares, please callGeorgeson, Inc., who is assisting us in connection with this year’s Annual Meeting, at 866-203-9401. By Order of the Board of Directors, /s/ Darwin C. Dornbush Darwin C. Dornbush Chairman of the Board of Directors BENIHANA INC. 8685 Northwest 53rd Terrace Miami, Florida 33166 PROXY STATEMENT CONTENTS Page ANNUAL MEETING INFORMATION 1 What am I voting on? 1 How does the Board of Directors recommend I vote on the proposals? 1 How do I vote? 1 What is a quorum? 1 What vote is required to approve each item? 2 Who will count the vote? 2 What are the deadlines for stockholder proposals for next year’s Annual Meeting? 2 Who pays the expenses of this proxy statement? 2 May brokers vote without instruction? 3 PROPOSAL 1 – ELECTION OF DIRECTORS 7 Common Stock Director Nominees 8 Class A Stock Director Nominee 9 COMMITTEES, MEETINGS OF THE BOARD OF DIRECTORS, STOCKHOLDER COMMUNICATIONS 12 Director Independence 12 Risk Oversight 12 Committees 13 Compensation and Stock Option Committee 14 Nominating and Governance Committee 14 Executive Committee 15 AUDIT COMMITTEE REPORT 15 DIRECTORS’ COMPENSATION 16 Director Fees 17 Automatic Option Grants 17 EXECUTIVE COMPENSATION 18 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 24 PROPOSAL 2 – RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP 25 COMPANY ANNUAL REPORT 26 APPENDIX A 27 i ANNUAL MEETING INFORMATION The accompanying proxies are solicited by the Board of Directors of Benihana Inc. (“we,” “us,” “our” or “the Company”) for use at our Annual Meeting of Stockholders (“Annual Meeting”) to be held at [●] at [10:00 a.m.], Eastern Time, on Tuesday, September 14, 2010 and at any adjournment thereof for the purposes set forth in the attached notice of meeting. This proxy statement and the forms of proxy are being mailed to stockholders on or about August [●], 2010. Who is entitled to vote? Stockholders owning our Common Stock or Class A Common Stock at the close of business on August 10, 2010 are entitled to vote at the Annual Meeting.Each holder of Common Stock has one vote per share, and each holder of Class A Common Stock has 1/10 of a vote per share, on all matters to be voted on, other than on the election of directors, on which the two classes vote separately.As of the close of business on July 16, 2010, there were 5,649,082 shares of Common Stock, 9,795,168 shares of Class A Common Stock and 800,000 shares of Series B convertible preferred stock (convertible into 1,578,943 shares of Common Stock) outstanding.The Series B convertible preferred stock is entitled to be voted on an as-converted basis at the Annual Meeting. What am I voting on? You will be asked to elect three members to serve on the Board of Directors and to ratify Deloitte & Touche LLP as our independent registered public accounting firm for fiscal year 2011.If any other matter requiring a vote of the stockholders should arise at the Annual Meeting, the proxies will vote in accordance with their best judgment. How does the Board of Directors recommend I vote on the proposals? The Board recommends a vote FOR each of the Board nominees named in this proxy statement:Richard C. Stockinger, our President and Chief Executive Officer, Lewis Jaffe, a key member of our Audit Committee, and Darwin C. Dornbush, the Chairman of our Board of Directors.The Board also recommends a vote FOR the ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm for fiscal year 2011. How do I vote? You may vote by proxy in one of three ways:by telephone; by Internet; or by completing and returning the [WHITE] proxy card.To vote by telephone or Internet, please follow the voting instructions set forth on the enclosed [WHITE] proxy card.You may also vote by signing and dating the enclosed [WHITE] proxy card and returning it in the prepaid envelope or mailing it to [●].You may also vote in person at the Annual Meeting if you are the record owner of your shares or you have received written authorization from your nominee holder to vote your shares at the Annual Meeting. If you sign your proxy but do not mark your choices, your proxies will vote FOR the persons nominated by the Board for election as directors and FOR the ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm.You can revoke your proxy at any time before it is exercised.To do so, you must give written notice of revocation to the Assistant Secretary, Benihana Inc., 8685 Northwest 53rd Terrace, Miami, Florida 33166, or submit new voting instructions by telephone or Internet by a properly signed and returned proxy card bearing a later date.If you are a stockholder of record or have received written authorization from your nominee holder to vote your shares at the Annual Meeting, you may also revoke your proxy by voting in person at the Annual Meeting. You may receive more than one [WHITE] proxy card or voting instruction form from us if you hold shares of our Common Stock as well as shares of our Class A Common Stock.Please vote in the manner described above for each account to ensure that all of your shares are voted. What is a quorum? There must be a quorum for any action to be taken at the Annual Meeting. One-third of the voting power of Class A Common Stock, represented in person or by proxy, will constitute a quorum for purposes of electing the Class A Stock director, one-third of the voting power of the Common Stock and Series B convertible preferred stock, represented in person or by proxy, will constitute a quorum for purposes of electing the Common Stock directors and one-third of the voting power of the Class A Common Stock, the Common Stock and the Series B convertible preferred stock, represented in person or by proxy, will constitute a quorum for purposes of ratifying the appointment of Deloitte & Touche LLP as our independent registered public accounting firm and all other matters brought before the Annual Meeting. Abstentions will be counted to determine the presence or absence of a quorum at the Annual Meeting. “Broker non-votes” are also counted to determine if a quorum is present at the Annual Meeting, but are not considered a vote cast under Delaware law. Broker non-votes occur when shares held in street name are not voted because the broker holding the shares has not received instructions from the beneficial owner of the shares and does not have discretionary authority to vote with respect to a particular proposal. 1 What vote is required to approve each item? A director nominee will be elected by a plurality of the votes cast at the Annual Meeting by the class of stock voting for such director nominee.The ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm and any other matter to be considered at the Annual Meeting will require the affirmative vote of a majority of the shares entitled to vote at the Annual Meeting that votes affirmatively or negatively on such matter.Abstentions and broker non-votes will have no effect on the outcome of any matter, including the election of directors, to be considered at the Annual Meeting. Who will count the vote? Votes cast by proxy or in person at the Annual Meeting will be tabulated by the inspector of election appointed for the Annual Meeting.The inspector of election will also determine whether or not a quorum is present at the Annual Meeting. What are the deadlines for stockholder proposals for next year’s Annual Meeting? Stockholders may submit proposals on matters appropriate for stockholder action at future annual meetings by following the rules of the Securities and Exchange Commission (the “SEC”).Proposals intended for inclusion in next year’s proxy statement and proxy card must be received by no later than [●], 2011. If next year’s annual meeting is held on a date more than 30 calendar days before or after September 14, 2011, a stockholder proposal must be received by a reasonable time before we begin to print and mail our proxy solicitation for such annual meeting. In addition, our By-Laws provide that no proposal may be properly raised at next year’s annual meeting unless we receive notice of the proposal not less than 60 days nor more than 90 days prior to the meeting. However, in the event that less than 70 days’ notice or prior public disclosure of the date of the meeting is given to stockholders, notice of a proposal must be received not later than the 10th day following the day on which notice of the date of the annual meeting is mailed or public disclosure is made. All proposals and notifications should be addressed to the Assistant Secretary, Benihana Inc., 8685 Northwest 53rd Terrace, Miami, Florida 33166. Who pays the expenses of this proxy statement? We are paying all costs of soliciting our proxies for the Annual Meeting, including the costs of preparing, printing and mailing this notice of meeting and proxy statement.We have also retained Georgeson, Inc. to assist us in the distribution and solicitation of proxies. We have agreed to pay Georgeson, Inc.a fee of $25,000, plus expenses for their services.The Company will also reimburse brokerage houses and other custodians, nominees and fiduciaries for their reasonable out-of-pocket expenses for forwarding proxy and other solicitation materials to beneficial owners of our stock.The Company’s expenses related to the solicitation in excess of those normally spent for an Annual Meeting as a result of the proxy contest are expected to be approximately $25,000.Appendix A sets forth information relating to the Company’s directors (including the directors nominated for re-election by the Board), officers and employees who are considered “participants” in our solicitation under the rules of the SEC by reason of their position as directors or director nominees or because they may be soliciting proxies on our behalf.Some of our directors, officers and other employees may solicit the return of proxies by telephone, mail or personal interview without additional compensation. 2 May brokers vote without instruction? Brokers holding shares for beneficial owners must vote those shares according to the specific instructions they receive from the beneficial owners.If specific instructions are not received, brokers may vote those shares in their discretion only on routine matters, such as the ratification of the appointment of Deloitte & Touche LLP as our independent registered public accounting firm.Your broker or other nominee does not have discretionary authority to vote on the election of directors.Thus, if your shares are held in “street name” and you do not provide instructions as to how your shares are to be voted in the election of directors, your broker or other nominee will not be able to vote your shares in the election of directors.Shares as to which brokers do not have or have not exercised such discretionary authority are considered “broker non-votes.” 3 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following tables set forth information relating to the beneficial ownership of our Common Stock and Class A Common Stock by all persons we know to beneficially own more than 5% of either our Common Stock or our Class A Common Stock outstanding on July 16, 2010 and by each named executive officer and current director and all of our current executive officers and directors as a group. As of the close of business on July 16, 2010, there were 5,649,082 shares of Common Stock, 9,795,168 shares of Class A Common Stock and 800,000 shares of Series B convertible preferred stock (convertible into 1,578,943 shares of Common Stock) outstanding.Beneficial ownership is determined in accordance with Rule 13d-3 of the Securities Exchange Act of 1934.Except as indicated by the footnotes below, we believe, based on the information furnished to us, that the persons and entities named in the table below have sole voting and investment power with respect to all shares of Common Stock and Class A Common Stock, as applicable, that they beneficially own, subject to applicable community property laws.All shares of Common Stock and Class A Common Stock subject to options or warrants exercisable within 60days of July 16, 2010 or issuable upon conversion of our Series B convertible preferred stock are deemed to be outstanding and beneficially owned by the persons holding those options, warrants or Series B convertible preferred stock, for the purpose of computing the number of shares beneficially owned and the percentage ownership of that person.They are not, however, deemed to be outstanding and beneficially owned for the purpose of computing the percentage ownership of any other person. Common Stock Class A Common Stock Name (and address if applicable) of Beneficial Owners1 Amount and Nature of Beneficial Ownership Percent of Class Amount and Nature of Beneficial Ownership (1) Percent of Class 5% Stockholders Benihana of Tokyo, Inc. (2) % - - 232 East 63 rd Street New York, New York 10021 Kyle Aoki (2) 38.1 % - - Grace Aoki (2) 38.1 % - - Kevin Y. Aoki (2) 38.1 % - - Kenneth Podziba (2) 38.1 % - - BFC Financial Corporation (3) 21.8 % - - 2ypress Creek Road Ft. Lauderdale, Florida 33309 Andreeff Equity Advisors, L.L.C. (4) 9.5 % 6.6 % Dane Andreeff 140 East St. Lucia Lane Santa Rosa Beach, FL 32459 FMR, LLC (5) 10.4 % - - Fidelity Management & Research Company Fidelity Low-Priced Stock Fund Edward C. Johnson3d 82 Devonshire Street Boston, MA 02109 Coliseum Capital Management, LLC (6) 4.1 % 12.9 % Adam Gray Christopher Shackelton 767 Third Avenue, 35th Floor New York, NY 10017 RBC Global Asset Management (U.S.) Inc.(7) - - 10.0 % 100 South Fifth Street, Suite 2300 Minneapolis, MN 55402 4 Common Stock Class A Common Stock NameofOfficers and Directors Amount and Nature of Beneficial Ownership Percent of Class Amount and Nature of Beneficial Ownership (1) Percent of Class Named Executive Officers and Directors Richard C. Stockinger (9) * * Christopher P. Ames - Gene R. Baldwin - Juan C. Garcia (11) - - * John E. Abdo (3) (8) (9) 1.4 % 1.2 % Norman Becker (8) (9) * 1.0 % J. Ronald Castell (8) (9) * * Darwin C. Dornbush (9) * * Lewis Jaffe (8) (9) * * Alan B. Levan (3) (9) - - * Joseph J. West (8) (9) * * Taka Yoshimoto (10) 2.0 % * All current directors and executive officers as a group (8) (9) 3.2 % 4.1 % Shares of our Common Stock are convertible at any time into shares of our Class A Common Stock at the option of the holder.Therefore, each beneficial owner of our Common Stock may be deemed the beneficial owner of the same number of shares of our Class A Common Stock.The holdings listed in the table setting forth beneficial ownership of Class A Common Stock do not include holdings of Common Stock (as converted). 5 All of the issued and outstanding capital stock of Benihana of Tokyo, Inc. (the “Benihana of Tokyo Stock”) is owned by a trust of which Kevin Y. Aoki, Kyle Aoki, Grace Aoki and Kenneth Podziba are the named trustees.By reason of such position, such individuals may be deemed to share beneficial ownership of the Benihana of Tokyo Stock and the shares of our stock owned by Benihana of Tokyo. Represents Common Stock which BFC Financial Corporation (“BFC”) would own upon conversion of the 800,000 shares of our Series B convertible preferred stock currently held by BFC.BFC may be deemed to be controlled by Alan B. Levan and John E. Abdo, who collectively may be deemed to have an aggregate beneficial ownership of shares of BFC’s common stock representing approximately 71.6% of the total voting power of BFC.Mr. Levan serves as Chairman and Chief Executive Officer of BFC, and Mr. Abdo serves as Vice Chairman of BFC. Based solely on Schedule 13Gs filed jointly by Dane Andreeff and Andreeff Equity Advisors, L.L.C. on February 12, 2010.Each of Mr.Andreeff and Andreeff Equity Advisors, L.L.C. has shared voting and shared dispositive power with respect to 537,634 shares of Common Stock and 642,287 shares of Class A Common Stock. Mr.Andreeff is a control person of Andreeff Equity Advisors, L.L.C., in accordance with Rule 13d-1(b)(1)(ii)(G) of the Securities Exchange Act of 1934.Mr.Andreeff also owns an interest in Maple Leaf Capital I, L.L.C., which is the general partner of certain limited partnerships which own shares of Common Stock, including, Maple Leaf Partners, L.P. and Maple Leaf Offshore, Ltd.Andreeff Equity Advisors, L.L.C. is the investment adviser of each such limited partnership. On February 12, 2010, a Schedule 13G was (i) filed by Maple Leaf Offshore, Ltd. indicating that it has shared voting power and shared dispositive power with respect to 225,446 shares of Common Stock; (ii) filed by Maple Leaf Partners, L.P. indicating that it has shared voting power and shared dispositive power with respect to 275,756 shares of Common Stock; and (iii) filed jointly by Maple Leaf Capital I, L.L.C. (with Dane Andreeff and Andreeff Equity Advisors, L.L.C.) indicating Maple Leaf Capital I, L.L.C. has shared voting power and shared dispositive power with respect to 312,188 shares of Common Stock.On February 12, 2010, a Schedule 13G was filed jointly by Maple Leaf Capital I, L.L.C. and Maple Leaf Offshore, Ltd. indicating Maple Leaf Capital I, L.L.C. has shared voting power and shared dispositive power with respect to 372,955 shares of Class A Common Stock, and Maple Leaf Offshore, Ltd. has shared voting power and shared dispositive power with respect to 269,332 shares of Class A Common Stock. Based solely on a Schedule 13G filed jointly by FMR, LLC, Fidelity Management & Research Company, Fidelity Low-Priced Stock Fund and Edward C. Johnson 3d on January 11, 2010.Each of FMR, LLC and Mr.Johnson have sole dispositive power with respect to 585,155 shares of Common Stock.The board of trustees for Fidelity Low-Priced Stock Fund has sole voting power with respect to 585,155shares of Common Stock. Based solely on a Schedule 13D filed jointly by Coliseum Capital Management, LLC, Adam Gray and Christopher Shakelton on July 16, 2010.Each of Coliseum Capital Management, LLC and Messrs. Gray and Shackelton have shared voting power and shared dispositive power with respect to 1,263,883 shares of Class A Common Stock and 232,483 shares of Common Stock. (7 ) Based solely on a Schedule 13G filed by such person on February 10, 2010. Such person has shared voting power with respect to 287,114 shares of Class A Common Stock and shared dispositive power with respect to 978,106 shares of Class A Common Stock. (8 ) Beneficial ownership on this table includes the following number of shares of Common Stock which may be purchased upon exercise of options which are presently exercisable or which will become exercisable within 60 days after July 16, 2010: Mr.Abdo – 36,500 shares; Mr.Becker – 33,625 shares; Mr.Jaffe – 15,000 shares; Mr.West – 10,000 shares; Mr.Castell – 10,000 shares; all current executive officers and directors as a group – 105,125 shares. 6 (9 ) Beneficial ownership on this table also includes the following number of shares of Class A Common Stock which may be purchased upon exercise of options which are presently exercisable or which will become exercisable within 60 days after July 16, 2010: Mr.Abdo – 96,333 shares; Mr.Becker – 90,583 shares; Mr.Jaffe – 53,333 shares; Mr.Castell – 43,333 shares; Mr.West – 43,333 shares; Mr.Stockinger – 16,667 shares; Mr.Dornbush – 20,000 shares; Mr.Levan – 6,667; all current executive officers and directors as a group – 370,249 shares. Mr.Yoshimoto resigned as our Executive Vice President – Operations and as a member of our Board of Directors effective December 18, 2009. Mr.Garcia resigned as our President and Chief Operating Officer effective January 13, 2010. SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE Rules promulgated by the Securities and Exchange Commission govern the reporting of securities transactions by directors, officers and holders of 10% or more of our Common Stock or Class A Common Stock.Based solely upon our review of copies of reports filed with the SEC and received by us, we believe that our directors and officers have filed all required reports on a timely basis except the following: each of John E. Abdo and Lewis Jaffe failed to file timely one Form 4 reporting an option grant and John E. Abdo failed to timely file one Form 4 reporting the exercise of a stock option. PROPOSAL 1 – ELECTION OF DIRECTORS Our Certificate of Incorporation provides that the Board of Directors be divided into three classes with the three-year term of office of a class expiring each year and with the designation by class dependent upon the scheduled expiration of the directors’ terms of office. A majority of our Board is composed of independent directors.The total number of directors constituting the entire Board is nine.The current directors have been elected or appointed to the classes set forth below, with the Class I directorship previously held by Taka Yoshimoto vacant.The terms of office of Darwin C. Dornbush, Lewis Jaffe and Richard C. Stockinger, Class III Directors, will expire at the Annual Meeting. Messrs. Dornbush, Jaffe and Stockinger are proposed to be re-elected as Class III Directors.If elected, Messrs. Dornbush, Jaffe and Stockinger will hold office for a three-year term, in each case until their respective successors shall have been duly elected and qualified. Our Certificate of Incorporation also provides that when the Board of Directors is divided into at least two classes, as is presently the case, the holders of the Class A Common Stock vote separately as a class to elect 25% (or the next higher whole number) of each class of directors of the Board (the “Class A Stock directors”); provided, however, that the number of directors so elected by the holders of the Class A Common Stock may not exceed 25% (or the next higher whole number) of the entire Board.Holders of the Class A Common Stock do not vote for the election of directors at any meeting of stockholders if the terms of office of the Class A Stock directors do not expire at such meeting.Holders of the Common Stock vote separately as a class for the remainder of the directors. There are currently three Class A Stock directors. Mr. Dornbush currently serves as a Class A Stock director and Messrs. Jaffe and Stockinger currently serve as Common Stock directors. In connection with the Annual Meeting, the Board of Directors has nominated Mr. Dornbush to serve as a Class A Stock director for a three-year term, and Messrs. Jaffe and Stockinger to each serve as Common Stock directors for a three-year term. At the Annual Meeting, only the holders of the Class A Common Stock, voting separately as a class, will vote on the election of Mr. Dornbush as a Class A Stock director. The holders of the Common Stock, together with the holder of the Series B convertible preferred stock, voting separately as a class, will vote on the election of Messrs. Jaffe and Stockinger as Common Stock directors. The Board of Directors has selected persons named as proxies in the enclosed form of proxy.It is intended that the shares represented by the proxies, unless authorization is withheld, shall be voted for the election of the director nominees, who have been designated by the Board of Directors, as set forth below. Each of the nominees has consented to being named in this proxy statement and has agreed to serve as a director, if elected. Although it is not contemplated that any such nominee will be unable to serve, should such a situation arise prior to the balloting at the Annual Meeting, the persons named as proxies will vote the shares represented by the proxy for any substitute nominee designated by the Board of Directors to fill the vacancy. Currently, no substitute nominee has been selected by the Board of Directors. 7 The following are the nominees for director: Common Stock Director Nominees Richard C. Stockinger Director since 2007 Class III Director, President and Chief Executive Officer (Term to expire in 2013, if elected) Age 51 Mr.Stockinger has served as our Chief Executive Officer since February 9, 2009 and was appointed as our President on January 13, 2010.From April 2008 to February 2009, Mr.Stockinger was an independent consultant.Mr.Stockinger served as the President of Patina Restaurant Group (formerly Restaurant Associates – Patina Group) from October 2003 through April 2008 and served as Restaurant Associates’ Vice President and Chief Financial Officer from 1985 through October 2003.During his tenure with Restaurant Associates and the Patina Restaurant Group, Mr.Stockinger played a critical role in the development and implementation of its sales, acquisitions and turnaround strategies, including the acquisition of California Pizza Kitchen, El Torito and Au Bon Pain.Mr.Stockinger also serves on the Board of Directors of the National Kidney Foundation of Greater New York.Mr.Stockinger’s extensive experience within the restaurant industry positions him well to serve as the Company’s Chief Executive Officer and President and as a director.As Chief Executive Officer and President, he brings management’s perspective to the Board. Lewis Jaffe Director since 2004 Class III Director (Term to expire in 2013, if elected) Age 53 Mr.Jaffe is an independent consultant whose clients include LG Electronics, Famous Dave’s BBQ Restaurants and Johnny Carino’s Italian Restaurant.Mr.Jaffe also served as President, Chief Executive Officer and a director of Oxford Media, Inc. from February 2006 through October 2007 and President and Chief Operating Officer of Verso Technologies from November 2004 through August 2005. From August 2002 to November 2004, Mr.Jaffe was a self-employed public speaker and consultant. From April 2002 until August 2002, Mr.Jaffe served as the interim President of Glowpoint, Inc., a publicly-traded video products and services company.From July 2000 to July 2003, Mr.Jaffe served as an independent consultant to Glowpoint, Inc. From June 2000 to March 2002, Mr.Jaffe served as President and Chief Operating Officer of PictureTel Corporation, a publicly-traded videoconferencing company. From September 1998 to June 2000, Mr.Jaffe served as a managing director in the Boston office of Arthur Andersen LLP in its global finance practice. From January 1997 to March 1998, Mr.Jaffe served as President of C Systems, LLC, a designer and manufacturer of mobile military shelters, housing, communication and radar and missile launch systems. Mr.Jaffe served as a member of the Board of Directors for Glowpoint, Inc. from September 2001 to July 2003, the Board of Directors of Media 100 Inc. from June 2003 through November 2004 and the Turnaround Management Association of New England from September 1999 through November 2004. He currently is on the Board of York Telecom, one of the nation’s largest providers of video conferencing and unified communications services. He holds an Advanced Professional Director Certification from the American College of Directors, a national, public company director organization, and from the Corporate Directors Group, a national public company director education organization.Mr.Jaffe is a respected business leader with a diverse business background, bringing to the Board multiple perspectives, including those of a public company director and an executive. Mr.Jaffe’s extensive experience as a chief executive officer of multiple companies and his service in leadership roles on other public company boards has provided him with experience in the processes and policies needed to effectively govern a publicly-traded enterprise. 8 Director since 2009 Class III Director (Term to expire in 2013, if elected) Age 80 Class A Stock Director Nominee Darwin C. Dornbush Mr.Dornbush has been a partner in the law firm of Dornbush Schaeffer Strongin & Venaglia, LLP since 1964.He served as our Secretary from 1983 through 2009 and was also previously a director of the Company from 1995 through 2005 before rejoining the Board in February 2009. In addition, Mr.Dornbush has been employed by us to provide certain management advisory services since January 2006.Mr.Dornbush is also a director of BFC Financial Corporation (“BFC”), after previously serving as a director of Woodbridge Holdings Corporation (now a wholly-owned subsidiary of BFC), and he is a former director of Cantel Medical Corp., a healthcare company. Mr.Dornbush’s more than 45 years of legal experience give him a strong background in the realm of corporate governance and more generally business negotiations. The Board values his insight and leadership skills as well as his knowledge of the restaurant industry that he has developed in advising various restaurant companies for more than 45 years. THE BOARD RECOMMENDS THAT THE STOCKHOLDERS VOTE IN FAVOR OF EACH OF THE NOMINEES FOR DIRECTOR. The following is information about our remaining Class I and Class II Directors, each of whom will continue in office, and our other executive officers: 9 J. Ronald Castell Director since 2005 Class I Director (Term to expire in 2011) Age 72 In 2004, Mr.Castell formed ReelRon LLC, a marketing consulting firm serving clients in the investment and entertainment industries, including Huizenga Holdings, Inc., Centryx Corp., Southern Audio Video and Breakaway Films.From 1995 to 2004, Mr.Castell served as Senior Vice President of Marketing and Communications of Huizenga Holdings, Inc.From 1989 to 1995, Mr.Castell served as Senior Vice President of Programming and Communications of Blockbuster Entertainment Corp.The extensive management experience Mr.Castell gained through his service as a senior vice president at Blockbuster Entertainment Corp. and Huizenga Holdings, Inc. and his thorough understanding of marketing and communications issues enable him to make valuable contributions to the Board. Joseph J. West, Ph.D. Director since 2005 Class I Director (Term to expire in 2011) Age 66 Mr.West is currently a professor of restaurant management at Florida International University and the Vice President and Director of Operations of the Brooklyn Water Bagel Company.From 1999 to July 2009, Mr.West served as Dean, School of Hospitality and Tourism Management, at Florida International University.Between 1991 and 1999, he served as Department Chairman of Hospitality Administration, College of Business, Florida State University, and from 1993 through 1996, he served as Director, Hospitality Education Program, Department of Business and Professional Regulation, State of Florida.From 1984 through 1991, Mr.West held teaching positions at Florida State University and the University of South Carolina.Additionally, Mr.West possesses restaurant operating experience as an executive and operator through his service as Vice President of Operations of Spring Garden Grill and Bar and General Manager at the following restaurant units: Franklin’s Off Friendly, Colony House/Wine Cellar Restaurants and Colony Caterers.Mr.West is also a retired U.S. Naval Officer.With his distinguished academic background in the hospitality field and his extensive restaurant operating and management experience, Mr.West offers the Board valuable knowledge in restaurant operations and management.This understanding of the restaurant industry allows Mr.West a variety of viewpoints and perspectives critical to productive Board deliberations. John E. Abdo Director since 1990 Class II Director (Term to expire in 2012) Age 67 Mr.Abdo has been principally employed since June 1984 as the Vice Chairman of the Board of Directors and Chairman of the Executive Committee of each of BankAtlantic Bancorp, Inc. (“BankAtlantic Bancorp”), a bank holding company whose common stock is listed on the New York Stock Exchange under the symbol “BBX,” and BankAtlantic, BankAtlantic Bancorp’s bank subsidiary. He has served as Vice Chairman of the Board of Directors of Bluegreen Corporation (“Bluegreen”) since March 2002 and as Vice Chairman of the Board of BFC since June 1987. Mr. Abdo also served as Vice Chairman of the Board of Directors of Woodbridge Holdings Corporation (formerly Levitt Corporation) (“Woodbridge”) from August 1984 through September 2009 when it merged with BFC. Mr.Abdo is the President and Chief Executive Officer of Abdo Companies, Inc., a real estate development, construction and real estate brokerage firm for more than thirty five years. Mr.Abdo is a member of the Board of Directors and the Finance Committee of PACA (Performing Arts Center Authority) and is also the former President and a current member of the Board of Directors, and current Chairman of the Investment Committee, of the Broward Performing Arts Foundation, a $100 million state of the art, twin concert hall venue located in Fort Lauderdale, FL.Mr.Abdo brings to the Board a strong business and financial background, significant experience as a board member of other public companies, extensive experience in the real estate industry (which is directly applicable to the Company because it leases or owns sites in multiple markets) and the perspective of a major Company shareholder due to his interest in BFC, which in turn makes him a valuable contributor to the Board. 10 Norman Becker Director since 1997 Class II Director (Term to expire in 2012) Age72 Mr.Becker has been self-employed in the practice of public accounting since April 1985.Prior thereto, Mr.Becker was a partner with Touche Ross & Co., the predecessor of Deloitte & Touche LLP, for a period in excess of 10 years.Mr.Becker is also a director of Bluegreen and an officer of Proguard Acquisition Corp.Mr.Becker brings to the Board a wide array of financial and accounting knowledge.His background in public accounting enables him to assist the Board in analyzing complex financial and accounting issues. Alan B. Levan Director since 2009 Class II Director (Term to expire in 2012) Age 65 Mr.Levan is currently the Chairman of the Board and Chief Executive Officer of BankAtlantic Bancorp and Chairman of the Board of BankAtlantic. He has served as Chairman and Chief Executive Officer of BankAtlantic Bancorp since April 1994 and Chairman of BankAtlantic since 1987. Mr.Levan also serves as Chairman, Chief Executive Officer and President of BFC and Chairman of Bluegreen. He previously served as Chairman and Chief Executive Officer of Woodbridge until it merged with BFC in September 2009. Mr.Levan is a member of the Nova Southeastern University Board of Trustees and former Chairman of the Board of Directors for the Broward Community College Foundation.Mr.Levan brings to the Board substantial management experience and business acumen. In particular, his management experience as Chief Executive Officer of BankAtlantic Bancorp as well as his extensive service on other public company boards allows him to view the Company from both the management and operational perspectives.In addition to his business and management experience, he also brings to the Board the perspective of a major company shareholder due to his interest in BFC. Gene R. Baldwin Interim Chief Financial Officer Age60 Mr.Baldwin has served as our interim Chief Financial Officer since January 13, 2010 and as a partner of CRG Partners Group, LLC and its predecessors (“CRG”), a provider of financial advisory, corporate improvement and related services, since 2002. CRG and Mr.Baldwin have been engaged by and have been performing consulting services for the Company since November 2009. As a partner of CRG, Mr.Baldwin has served in various senior-executive roles managing companies through complex operational and financial restructuring, including, from September 2007 to June 2008, as Chief Restructuring Officer and interim Chief Executive Officer of American Restaurant Group, Inc., an 82 unit steakhouse chain and, from December 2005 to October 2006, as President and Chief Restructuring Officer of a 360 unit franchised quick service restaurant chain. Mr.Baldwin also served, from December 2008 to March 2009, as a financial advisor to a 130 unit casual dining chain and, from August 2002 to September 2003, as a financial advisor and interim Chief Operating Officer of Furrs Restaurant Group, Inc., a 91 unit cafeteria chain. Christopher P. Ames Chief Operating Officer Age 47 Mr.Ames has served as our Chief Operating Officer since October 19, 2009.From July 2009 to October 2009, Mr.Ames was an independent consultant to the Company.Mr.Ames served as Vice President and Chief Operating Officer of Cosi, Inc. from November 2006 to August 2008 and Executive Vice President of Operations of the Patina Group from July 2005 to November 2006.Prior thereto, Mr.Ames served as Vice President of Operations with Elephant Bar Restaurant in Los Angeles, California from June 2004 to August 2005 and Vice President ofwas employed byCalifornia Pizza Kitchen from January 1992 to March 2004 with his last position serving as Vice President of operations from 2000 to 2004. None of our directors or executive officers has any family relationship to any other director or executive officer. 11 CORPORATE GOVERNANCE We seek to follow best practices in corporate governance in a manner that is in the best interests of our business and stockholders. Our current corporate governance principles, including the Code of Business Conduct and Ethics and the charters of each of the Audit Committee, Compensation and Stock Option Committee, Executive Committee, and Nominating and Governance Committee are all available under Investor Relations on our website at www.benihana.com.We are in compliance with the corporate governance requirements imposed by the Sarbanes-Oxley Act, the Securities and Exchange Commission and the Nasdaq Stock Market Rules.We will continue to modify our policies and practices to meet ongoing developments in this area.Aspects of our corporate governance principles are discussed throughout this proxy statement. COMMITTEES, MEETINGS OF THE BOARD OF DIRECTORS, STOCKHOLDER COMMUNICATIONS The Board of Directors held 15 meetings during the fiscal year ended March 28, 2010 and no director attended fewer than [●]% of the aggregate of such meetings and the meetings of each Committee of which he is a member. As a matter of policy, members of the Board of Directors are required to make every reasonable effort to attend the Annual Meeting.All members of the Board of Directors attended our 2009 annual meeting of stockholders held on August 20, 2009. Director Independence Our Board has determined that the following directors, for the fiscal year ended March 28, 2010, were independent as defined in Rule 5605 (a)(2) of the Nasdaq Stock Market Rules: Alan B. Levan, John E. Abdo, Norman Becker, J. Ronald Castell, Lewis Jaffe and Joseph J. West. In making its independence determinations, the Board considered and discussed relationships and transactions between the Company and its affiliates, on the one hand, and each director and his affiliates, on the other hand, including the relationships and transactions discussed below under the heading “Certain Relationships and Related Transactions” pursuant to which payments were made by the Company to the independent director directly or to affiliates of the independent director.The Board determined that none of those transactions or relationships likely to interfere with any independent director’s exercise of independent judgment in carrying out his responsibilities as a director of the Company. Leadership Structure The business of the Company is managed by the Board, which is elected by the Company’s shareholders.The basic responsibility of the Board is to lead the Company by exercising its business judgment to act in what each director believes to be the best interests of the Company and its shareholders.The Board does not have a policy regarding the separation of the roles of Chief Executive Officer and Chairman of the Board as the Board believes it is in the best interests of the Company to make that determination based on the position and direction of the Company and the membership of the Board from time to time.The roles are currently separate.Richard C. Stockinger has served as Chief Executive Officer since February 9, 2009, and Darwin C. Dornbush currently holds the position of Chairman of the Board. The independent directors have elected their own Independent Lead Director, who for fiscal year 2010 was Mr. Jaffe, and during the past year the independent directors have held several meetings in executive session without management being present. Risk Oversight The Board is responsible for overseeing management and the business and affairs of the Company, which includes the oversight of risk. In exercising its oversight, the Board has delegated some areas of focus to its committees. Pursuant to its charter and the Nasdaq Stock Market Rules, the Audit Committee is responsible for assuring that the Board is provided the information and resources to assess management’s handling of the Company’s approach to risk management. The Audit Committee also has oversight responsibility for processes relating to the Company’s financial risk (such as accounting, finance, internal control and tax strategy), and the Audit Committee or the full Board receives and reviews, as appropriate, the reports of the Company’s internal auditors regarding the results of their annual Company-wide risk assessment and internal audit plan. Reports of all internal audits are provided to the Audit Committee. The Compensation and Stock Option Committee oversees compliance with the Company’s executive compensation plans and related laws and policies, and the Nominating and Governance Committee oversees compliance with governance-related laws and policies. The Board as a whole has responsibility for overseeing management’s handling of the Company’s strategic and operational risks. Throughout the year, senior management reports to the Board the risks that may be material to the Company, including those disclosed in the Company’s quarterly and annual reports filed with the SEC. The goal of these processes is to achieve serious and thoughtful Board-level attention to the nature of the material risks faced by the Company and the adequacy of the Company’s risk management process and system. While the Board recognizes that the risks which the Company faces are not static, and that it is not possible to mitigate all risk and uncertainty all of the time, the Board believes that the Company’s approach to managing its risks provides the Board with the proper foundation and oversight perspective with respect to management of the material risks facing the Company. 12 Committees The Board of Directors has four standing committees: the Audit Committee, the Compensation and Stock Option Committee, the Nominating and Governance Committee and the Executive Committee. All of the members of the Audit Committee, the Compensation and Stock Option Committee and the Nominating and Governance Committee are “independent” as defined in Rule 5605(a)(2) of the Nasdaq Stock Market Rules.Each of the Nominating and Governance Committee, the Compensation and Stock Option Committee and the Audit Committee has the authority to retain independent advisors and consultants, with all fees and expenses to be paid by the Company. The Board-approved charters of the Audit Committee, the Compensation and Stock Option Committee, the Nominating and Governance Committee and the Executive Committee are available on our website under Investor Relations at www.benihana.com. The Board of Directors has approved a policy for stockholder communications whereby stockholders may contact the Board of Directors or any Committee or individual director through a telephone hotline.The toll free number for the hotline is set forth under Compliance and Ethics Hotline on our website at www.benihana.com.Stockholder communications received through the hotline are distributed to our Audit Committee, individual directors, group of directors or compliance officers as appropriate based on the content of the correspondence.Stockholders are also welcome to communicate directly with the Board of Directors at our Annual Meeting. Other Matters On July 16, 2010, Benihana of Tokyo, Inc. notified the Company that it intends to propose two alternative director nominees, Michael W. Kata and Kenneth J. Podziba, for election as Common Stock directors at the Annual Meeting, and on July 22, 2010, Coliseum Capital Partners, L.P. also notified the Company that it intends to propose one alternative director nominee, Adam L. Gray, for election as a Class A Stock director at the Annual Meeting.Such nominations are in opposition to the Board’s recommended nominees. Audit Committee For the fiscal year ended March 28, 2010, the Audit Committee consisted of Norman Becker (Chairman), Lewis Jaffe, J. Ronald Castell and, through May 2009, Robert B. Sturges. The Board has determined that Mr.Becker qualifies as an “audit committee financial expert” as defined by Item 407(d)(5)(ii) of Regulation S-K promulgated by the Securities and Exchange Commission (the “SEC”) and is “independent” within the meaning of applicable SEC rules and regulations relating to directors serving on audit committees and NASDAQ Stock Market Rule 5605(a)(2). The Audit Committee’s primary responsibilities are to: (i) oversee our financial reporting principles and policies and internal control systems, including review of our quarterly and annual financial statements; (ii) review and monitor the performance and independence of our independent auditors and the performance of the internal auditing department; (iii) provide an open avenue of communication among the independent auditors, financial and senior management, the internal auditing department and the Board of Directors; and (iv) appoint, evaluate, compensate and, where appropriate, terminate and replace our independent auditors. Such responsibilities may not be delegated by the Audit Committee.The Audit Committee held six meetings during the fiscal year ended March 28, 2010. 13 Compensation and Stock Option Committee We have a Compensation and Stock Option Committee, which was composed of Alan B. Levan (Chairman since August 2009), John E. Abdo (Chairman through July 2009), Norman Becker and J. Ronald Castell during the fiscal year ended March 28, 2010. The Compensation and Stock Option Committee Charter provides that the Committee is responsible for: (i) discharging the Board of Director’s responsibilities relating to compensation of our executives; (ii) the administration of our equity-based compensation plans; and (iii) producing an annual report on executive compensation for inclusion in our proxy statement in accordance with applicable rules and regulations. During fiscal year 2010, the Compensation and Stock Option Committee met seven times to make recommendations concerning salary and bonus for our executive officers for fiscal year 2010 and to make recommendations as to the grant of equity awards to such executive officers. Nominating and Governance Committee During the fiscal year ended March 28, 2010, the Nominating and Governance Committee was composed of Robert B. Sturges (Chairman through May 2009), John E. Abdo (Chairman since June 2009), Norman Becker, Lewis Jaffe and Joseph West.The Committee’s responsibilities include: (i) identifying individuals qualified to become members of the Board of Directors, consistent with criteria approved by the Board of Directors and recommending that the Board of Directors select the director nominees for the next annual meeting of stockholders; (ii) overseeing evaluation of the Board of Directors; (iii) reviewing and assessing compensation paid to members of the Board of Directors and its committees; (iv) preparing, reviewing and recommending to the Board of Directors our corporate governance guidelines; and (v) advising the Board of Directors on matters of our organizational and governance structure. One meeting of this Committee was held during fiscal year 2010. The Nominating and Governance Committee reviews, following the end of our fiscal year, the composition of our Board of Directors and the ability of its current members to continue effectively as directors for the upcoming fiscal year. In the ordinary course, absent special circumstances or a change in the criteria for Board membership, the Nominating and Governance Committee will renominate incumbent directors who continue to be qualified for Board service and are willing to continue as directors. If the Nominating and Governance Committee thinks it is in our best interest to nominate a new individual for director in connection with an annual meeting of stockholders, the Nominating and Governance Committee will seek out potential candidates for Board appointments who meet the criteria for selection as a nominee and have the specific qualities or skills being sought. Director candidates will be selected based on input from members of the Board, our senior management and, if the Nominating and Governance Committee deems appropriate, a third-party search firm. The Nominating and Governance Committee will evaluate each candidate’s qualifications and check relevant references. In addition, such candidate will be interviewed by at least one member of the Nominating and Governance Committee. The Nominating and Governance Committee will evaluate whether a prospective candidate is qualified to serve as a director and whether the committee should recommend to the Board that this candidate be appointed to fill a vacancy on the Board, or presented for the approval of the stockholders, as appropriate. Although the Nominating and Governance Committee will consider nominees recommended by stockholders, the Nominating and Governance Committee believes that the process it utilizes to identify and evaluate nominees for director produces nominees that possess the educational, professional, business and personal attributes that are best suited to further our purposes.The Board of Directors does not believe that it is necessary for us to have a policy regarding the consideration of candidates recommended by stockholders as any interested person may make such recommendations and all recommended candidates will be considered using the criteria set forth in our guidelines.Subject to compliance with the required timing of such requests, the Nominating and Governance Committee will consider written proposals from stockholders for nominees for director for our 2011 annual meeting of stockholders. Any such nominations should be submitted to the Nominating and Governance Committee c/o our Secretary and should include the following information: (a) all information relating to such nominee that is required to be disclosed pursuant to Regulation 14A under Securities Exchange Act of 1934 (including such person’s written consent to being named in the proxy statement as a nominee and to serving as a director if elected); (b) the names and addresses of the stockholders making the nomination and the number of shares of our Common Stock and Class A Common Stock which are owned beneficially and of record by such stockholders; and (c) appropriate biographical information and a statement as to the qualifications of the nominee. Any such nominations must be submitted in the time frame described in our By-Laws and under the caption, “Annual Meeting Information—What are the deadlines for stockholder proposals for next year’s Annual Meeting?,” described above. 14 The Nominating and Governance Committee will consider, among other factors, the following to evaluate Committee and stockholder recommended nominees: the Board of Directors’ current composition, including expertise, diversity, balance of management and non-management directors, independence and other qualifications required or recommended by applicable laws, rules and regulations, including seeking to ensure that at least a majority of the directors are “independent” as defined in Rule 5605(a)(2) of the Nasdaq Stock Market Rules and that members of our Audit Committee meet the financial literacy and sophistication requirements under the Nasdaq Stock Market Rules, and our policies or procedures and the general qualifications of potential nominees, including, but not limited to personal integrity; loyalty to us and concern for our success and welfare; experience at strategy and policy setting level; high-level leadership experience in business or administrative activity; breadth of knowledge about issues affecting us; an ability to work effectively with others; sufficient time to devote to us; and freedom from conflicts of interest. Executive Committee During the fiscal year ended March 28, 2010, the Executive Committee was composed of John E. Abdo (Chairman through August 2009), Alan B. Levan (Chairman since August 2009), Darwin C. Dornbush and Richard C. Stockinger.The Committee’s responsibilities include taking all actions the Board of Directors could take under Delaware law and the Certificate of Incorporation and our By-Laws except certain actions enumerated in the Executive Committee Charter. The Executive Committee met fourteen times during fiscal year 2010. AUDIT COMMITTEE REPORT For fiscal year ended March 28, 2010, the Audit Committee consisted of Norman Becker (Chairman), Lewis Jaffe and J. Ronald Castell.The Board has determined that Mr.Becker qualifies as an “audit committee financial expert” as defined by Item 407(d)(5)(ii) of Regulation S-K promulgated by the Securities and Exchange Commission (the “SEC”) and is “independent” within the meaning of applicable SEC rules and regulations relating to directors serving on audit committees and NASDAQ Stock Market Rule 5605(a)(2).The Audit Committee operates under a written charter adopted by the Board of Directors, which can be found on the Company’s website under Investor Relations at www.benihana.com. Pursuant to its charter, the Audit Committee recommends to the Board of Directors the selection of the Company’s independent registered public accounting firm (“independent auditors”). Management is responsible for the Company’s internal controls and the financial reporting process. The independent auditors are responsible for performing an independent audit of the consolidated financial statements and the comapny's internal control over financial reportingin accordance with the auditing standards of the Public Company Accounting Oversight Board and for issuing a report on those consolidated financial statements and the comapny's internal control over financial reporting. The Committee’s responsibility is to monitor and oversee these processes. In this context, the Committee has met and held discussions with the Company’s management and Deloitte & Touche LLP, its independent auditors. Management represented that the consolidated financial statements wereprepared in accordance with accounting principles generally accepted in the United States of America. The Committee reviewed and discussed the audited consolidated financial statements with management and Deloitte & Touche LLP. The Committee discussed with Deloitte & Touche LLP matters required to be discussed by PCAOB Standard AU 380 (“Communication with Audit Committees”) and Statement of Auditing Standards (“SAS”) No. 114 (“The Auditor’s Communication with Those Charged with Governance”)Deloitte & Touche LLP also provided the Committee with the written disclosures required by the Public Company Accounting Oversight Board regarding the independent accountant’s communications with the Audit Committee concerning independence, and the Committee discussed with Deloitte & Touche LLP the independence of the Committee. 15 In reliance on the reviews and discussions referred to above, the Audit Committee recommended to the Board of Directors, which recommendation has been adopted by the Board of Directors, that the audited financial statements be included or incorporated by reference in the Annual Report on Form 10-K for the fiscal year ended March 28, 2010 for filing with the Securities and Exchange Commission. Audit Committee Norman Becker, Chairman J. Ronald Castell Lewis Jaffe DIRECTORS’ COMPENSATION The table and related discussion below summarize the compensation earned by each director who was not a named executive officer for the fiscal year ended March28, 2010. Name Fees Earned or Paid in Cash Option Awards All Other
